Citation Nr: 1435992	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-00 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In his January 2012 substantive appeal, the Veteran requested a Board hearing before the Veterans Law Judge via live videoconference at the Boston RO.  However, in a June 2012 statement, the Veteran expressed his desire to withdraw his request for a hearing due to his inability to travel.  To support his request, the Veteran submitted a May 2012 letter from his private physician, K.K., M.D. and a June 2012 letter from his private physician, M.G., M.D.  Both letters addressed multiple medical conditions affecting the Veteran; including cardiomyopathy, several stents, and a heart attack.  In the June 2012 letter, Doctor M.G. expressed the opinion that it was "medically contraindicated for the [Veteran] to travel to Boston for [a] teleconference" and requested that the Veteran be excused from the hearing.  In light of the above, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R § 20.702 (2013).

The Board notes that in a June 2014 Appellant's Brief, the Veteran's representative argued that the VA should review and incorporate evidence from another Veteran's case in order to support the assertion that herbicides were used or stored in Guam.  Specifically, the representative asserts that certain news articles contained in another Veteran's file should be associated as evidence in this Veteran's file.  With regard to documents contained in a Veteran's case file, federal privacy laws provide that "[n]o agency shall disclose any record which is contained in a system of records by any means of communication to any person, or to another agency, except pursuant to a written request by, or with the prior written consent of, the individual to whom the record pertains...."  5 U.S.C.A. § 522a (West 2002).  Therefore, the VA cannot associate documents in another Veteran's file as evidence for the requesting Veteran's claim without the written consent of the Veteran to whom the record pertains.  However, as stated above, if the Veteran is able to obtain such articles or additional evidence on his own, he has the right to submit such evidence for consideration with his claim.

For the reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran and his representative if any further action on their part is required.


REMAND

Having reviewed the evidence of record, to include a June 2014 Appellant's Brief located in Virtual VA, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran alleges that he was exposed to herbicides coincident with his service performing duties as an AGM Analyst Mechanic while on deployment to Anderson AFB, Guam some time in 1965.  He contends that he was exposed to herbicides while driving "Air Force buses delivering B52 air crewman...to and from the flight line."  He claims to have observed "spraying" along the runways and flight line.  The Veteran's DD-214 shows 4 months and 8 days of foreign service; however, the RO has not requested the Veteran's personnel file and therefore the Veteran's service in Guam cannot be verified.  In a claim for disability compensation, VA will make efforts to obtain the Veteran's service treatment records (STR), if relevant to the claim, and other relevant records pertaining to the claimant's active military, naval or air service that are held or maintained by a governmental entity.  38 C.F.R. § 3.159(c)(3).

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6). 

Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) is among those diseases for which presumptive service connection is available.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  In this case, private medical evidence shows the Veteran has a diagnosis of coronary artery disease; however, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam or Korea.  

VA's Adjudication Procedures Manual, M21-1MR, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than in Vietnam or near the DMZ in Korea.  See M21-1MR at IV.ii.2.C.10.o.  As an initial step, the Veteran is to be requested to provide the approximate dates, location, and nature of the alleged exposure.  If such information is obtained, the RO should furnish the Veteran's detailed description of exposure to the Compensation Service via email and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged and the Veteran has provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request should be sent to JSRRC for verification of exposure to herbicides. 

In the instant case, regarding the Veteran's alleged herbicide exposure coincident with his service in Guam, in a March 2011 letter, the RO requested that the Veteran provide details of when, where, and how the Veteran was exposed.  In a March 2011 statement, the Veteran reported that he served in Guam on an extended "TDY" at Anderson AFB some time in 1965.  Also, in a January 2011 statement, the Veteran indicated that his pay records would show that he was in Guam.  In August 2011, the RO associated a copy of an email response from various sources containing DOD information on the use, storage, or testing of tactical herbicides in Guam.  The email reported negative findings for the use or storage of tactical herbicides on Guam.  In addition, the RO sent a March 2011 request through the Personnel Information Exchange System (PIES) for the Veteran's STRs and "any documents showing exposure to herbicides."  The RO received the STRs and a response that there were "no records of exposure to herbicides."  While the RO sent a request to Compensation Service and received a negative response, the record does not thereafter show that a request was sent to JSRRC for verification of exposure to herbicides in accordance with the procedure set forth in the M21-1MR.

Therefore, the Board finds that a remand is necessary in order to attempt to verify the Veteran's alleged exposure to herbicides consistent with the guidance in the M21-1MR.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records from any appropriate source in order to ascertain the dates that he had service in Guam.  If the service personnel records are unavailable or do not provide the necessary information, then obtain alternative documents traditionally used to verify such service to include the Veteran's military pay stubs if necessary.

2.  Following receipt of the Veteran's service personnel records, or other related documentation verifying the Veteran's service and dates in Guam, the RO/AMC should forward a list of the Veteran's service dates and duty locations along with the Veteran's contentions regarding the nature of his exposure to herbicides in Guam to JSRRC, and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record.

3.  The RO/AMC should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO/AMC should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Once all remand directives have been substantially complied with, readjudicate the claim in light of the additional evidence obtained.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

